Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00382-CV
____________
 
MICHAEL ARLINE and MARY ARLINE, Appellants
 
V.
 
HARRIS COUNTY MUD 50 WATER DISTRICT
and ECO RESOURCES, Appellees
 

 
On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause
No. 03-38663
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed January 26, 2006.  On October 12, 2006, this
court ordered the parties to mediation.  Our order required appellants to
confer with appellees and agree on a mediator, or to submit the names of two
acceptable mediators within ten days of the date of the order.  Appellants did
not respond to the order.  On November 9, 2006, this court again ordered
appellants to submit the name of an agreed mediator or two acceptable
mediators, if no agreement could be reached.  Appellants did not comply with
our order.  




On
November 21, 2006, this court notified appellants that failure to comply with
the court=s order would result in dismissal of the appeal.  See Tex. R. App. P. 42.3(c).  Appellants
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.